UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION MAYS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:03-cr-00726-MBS-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Mays, Appellant Pro Se.    Jimmie Ewing, Mark C. Moore,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marion Mays appeals the district court’s order denying

Mays’    18    U.S.C.    § 3582(c)(2)   (2006)    motion    for     a    sentence

reduction.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court and deny Mays’ motion to appoint counsel.                      United

States v. Mays, No. 1:03-cr-00726-MBS-1 (D.S.C. Dec. 19, 2012).

We   dispense     with   oral   argument    because   the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2